DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/22 has been entered.
 
Claim Objections
Claim 6 is objected to because of the following informalities: 
 Regarding claim 6, a period is missing at the end of claim 6. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “a filament extending between opposed ends…and respective electrodes directly connected to opposite ends of the filament”.  It is unclear whether the “opposite ends of the filament” as recited in line 4 are the same as “opposed ends” as recited in line 2 since the claim does not explicitly state how these ends are related or whether they are the same.
Claims 2-6 are dependent on claim 1 and therefore inherit its deficiencies. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitano et al., JPH11230347 in view of Requardt et al., DE10154145
Regarding claim 1, Kitano discloses a pressure vessel inspection device (Background; ¶[0008]; “object of the present invention is to provide a pressure vessel which can easily inspect the vessel and can inform the user of the damaged state and the remaining life of the vessel on time”) comprising: 
a monitoring sensor comprising a filament extending between opposed ends and provided on an outer surface of a pressure vessel (Fig. 1; conductive fiber 17, and is provided on an outer surface of pressure vessel 10), a coating layer is applied onto an outer surface of the filament to have an electrical physical quantity (¶[0038]; “as the conductive fibers for energization of the present invention, various metal fibers such…nylon fiber plated or coated with conductive material”), 
respective electrodes directly connected the filament and exposed to outside (¶[0039]; “These conductive fibers are connected to energizing terminals (electrodes)”); and 
a control unit configured to measure structural health of the pressure vessel based on a electrical physical quantity of the coating layer in accordance with deformation of the pressure vessel (¶[0067]; “a meter that displays the resistance value” which is indicative of damage in the pressure vessel)
Kitano is silent in wherein the electrodes are directly connected to opposite ends of the filament and the filament is wound around the outer surface of the pressure vessel in a circumferential direction of the pressure vessel.  However, Requardt teaches a pressure vessel inspection device having a filament in which electrodes are directly connected to opposite ends of the filament (Fig. 1-1c; resistance wire 10 with connection ends connected to ends of supplementary resistor 11 or amplifier being an electrode) and the filament is wound around the outer surface of the pressure vessel in a circumferential direction of the pressure vessel (Fig 1-1c; as shown, resistance wire 10 is wrapped around the pressure vessel in a circumferential direction).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Requardt into Kitano for the benefit of detecting expansion of the pressure vessel on the circumference since damage to the vessel can occur at the monitored area (¶[0021]).
  Regarding claim 2, Kitano teaches wherein the coating layer is made of a metallic material or a conductive material (Coated with conductive material).


Claim 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitano et al., JPH11230347 in view of Requardt et al., DE10154145
Regarding claim 3, Kitano discloses the filament comprising the coating layer but does not explicitly disclose wherein the filament comprising coating layer has a constant specific resistance per unit length.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide a constant specific resistance per unit length value, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would be within the level of one of ordinary skill in the art to provide a constant specific resistance since the specific resistance per unit length is proportional to the cross sectional area of the material (For reference, see US 20160060794, Para [0059] showing the formula for specific resistance). One would be motivated to provide such a parameter (i.e. a constant cross-sectional area) for the material since the material/ filament is provided throughout the pressure vessel and having non-uniform cross sectional areas of the material can cause capacitance values which may also not be uniform and can be offset from the reference value [i.e. capacitance value of a structure without damage] thereby causing an error in detecting the structural damage.  Please note that in the instant application, page 16, line 10, applicant has not disclosed any criticality for the claimed limitations.  
Regarding claim 4, Kitano as modified discloses the pressure vessel inspection device of claim 3.  Kitano does not explicitly disclose wherein [a] resistance of the filament comprising the coating layer is proportional to a length of the filament and inversely proportional to a cross-sectional area of the filament. However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate a resistance being proportional to a length and inversely proportional to a cross-sectional area since it was known in the art that conductive materials having a resistance is dependent on area and length of the material (For reference, see US 20160060794, Para [0059] showing the formula for resistance wherein Rc = p(d/A). wherein Rc is the resistance, d is the length and A is a cross-sectional area). 
Regarding claim 5, Kitano is silent wherein the specific resistance per unit length of the filament comprising the coating layer is selectively adjustable. However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to adjust the specific resistance, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  It would be within the level of one of ordinary skill in the art to adjust the resistance since it is known that different materials can exhibit different specific resistances depending on factors such as temperature etc. Therefore, one of ordinary skill in the art would be motivated to adjust the type of conductive material (i.e the specific resistance) being used as a filament in order to provide an optimum material having desired resistance based on the environment that the pressure vessel would be stored. Please note that in the instant application, page 16, line 15-20, applicant has not disclosed any criticality for the claimed limitations.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitano et al., JPH11230347 in view of Requardt et al., DE10154145 in view of Schmidt et al., US 20180106429
Regarding claim 6, Kitano discloses wherein the pressure vessel comprises a liner (Fig. 1; inner shell 1, ¶ [0002], [0019]) but is silent in a carbon fiber layer formed to surround an outer surface of the liner, and a fiberglass layer formed to surround an outer surface of the carbon fiber layer.  However, Schmidt teaches wherein a carbon fiber layer formed to surround an outer surface of the liner, and a fiberglass layer formed to surround an outer surface of the carbon fiber layer (Para [0019]; Fig. 2; “A composite shell 128 may be disposed on the outer surface of the metal liner 126.  Composite shell 128 may comprise one or more shells made of carbon fiber and/or other types of materials including composites (such as fiber reinforced polymers), nano-fabrics, and nano-materials.  Composite shell 128 may include a fiberglass shell disposed on an outer surface of a carbon fiber shell”).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Schmidt into Kitano as modified to provide a structure that is more robust and having high strength which is beneficial for high pressure containers. 

Allowable Subject Matter
Claims 8-17, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 8, prior art does not disclose or suggest: “a prepreg patch attached to the outer surface of the pressure vessel, wherein the filament is provided on the prepreg patch, wherein the prepreg patch comprises: a first prepreg attached to the outer surface of the pressure vessel; and a second prepreg superimposed on the first prepreg, and wherein the filament is interposed between the first prepreg and the second prepreg so that the electrodes are exposed to the outside” in combination with all the limitations of claim 8.
Claims 9-14 are dependent on claim 8 and are therefore also allowed. 
Regarding claim 15, prior art does not disclose or suggest: “a prepreg patch attached to the outer surface of the test object, wherein the filament is provided on the prepreg patch, wherein the prepreg patch comprises: a first prepreg attached to the outer surface of the test object; and a second prepreg superimposed on the first prepreg, and wherein the filament is interposed between the first prepreg and the second prepreg so that the electrodes are exposed to the outside” in combination with all the limitations of claim 15. 
Claims 16-17 and 20 are dependent on claim 15 and are therefore also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868